Citation Nr: 1436085	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  She also had a period of Reserve service.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office, which denied the benefit sought on appeal.

The claim was previously before the Board in March 2011 and September 2013.  On both occasions the claim was remanded for further development and adjudication.  The matter has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

Bilateral hearing loss was not incurred during a period of active military service or active duty for training (ADT).


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2008.  

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, and afforded the Veteran VA examination.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran is claiming entitlement to service connection for hearing loss.  Specifically, she contends that it is the result of noise exposure and ear infections.  She indicated that she heard helicopters from inside the hospital where she worked.

The Veteran was diagnosed with bilateral hearing loss upon VA examination in June 2014, which is clearly outside the one-year presumptive period for an organic diseases of the nervous system.  38 C.F.R. § 3.307, 3.309.  The question of whether the Veteran has a current hearing loss disability for VA compensation purposes is not in dispute.  38 C.F.R. § 3.385.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service or ADT.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

First, the Board shall discuss service incurrence.  Hearing loss is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of hearing loss.  She was treated on only one occasion for external otitis in June 1970 (not multiple occasions as claimed).  The November 1971 separation examination was negative for hearing loss or disability from ear infections.  Thus, a chronic hearing/ear disability was not established during service.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

A December 1974 audiogram (during Reserve service) revealed some right ear hearing loss for VA compensation purposes; however, the Veteran's service personnel records reveal that she had no periods of ADT during 1974.  Thus, this is not considered a period of active military service.  This was a period of inactive duty training and does not constitute active military service as she was not disabled from an injury.  38 U.S.C.A. § 101(24).   Nevertheless, findings of right ear loss was three years after her separation from service (a prior audiogram in January 1974 was normal) and the time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

Furthermore, despite her statements to the contrary, continuous symptoms have not been shown since service in the objective medical evidence.  In fact, the Veteran filed an initial claim for benefits in 1999, which did not include a request for hearing loss.  There are no post-service medical records other than VA outpatient treatment records dated between 2007 and 2013, which are devoid of complaints, treatment, or diagnosis of hearing loss, though they contain multiple other complaints and treatment for orthopedic disabilities (spine and shoulder), headaches, hypertension, epilepsy, arthritis, etc.  

While competent evidence indicates that the Veteran has a current diagnosis of bilateral hearing loss, no medical evidence links the current disorder to service.  
Notably, the June 2014 VA examiner opined that hearing loss was not related to her active military service as there was no evidence of hearing loss on audiograms and she was not directly exposed to loud noise while performing duties as a medical specialist and food handler. The examiner noted that while the Veteran indicated that she could hear helicopters from inside the hospital she did not retrieve patients from the helicopters.

In sum, a chronic hearing loss disability was not diagnosed during active military service, within the year following her separation from active service, or during a period of ADT.   The competent evidence does not establish a link between hearing loss and active military service.  Thus, the Board finds service connection for bilateral hearing loss is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


